December 23, 2009 An Important Message to Taro Shareholders The Taro Annual Meeting will be held in just a few days.It is now up to you to protect your investment by voting your shares in support of your Board of Directors’ recommendations. Please immediately sign, date and return your proxy, or vote by telephone or Internet.Your vote is important, regardless of the number of shares you own. You may recently have received materials from Sun Pharmaceutical Industries Ltd. asking you to vote "against" the proposals to elect directors and ratify the Company's indemnification arrangements at the Annual Meeting.Is Sun "for" anything other than its own self interest?Sun asks you to vote against the Company's nominees for director.It opposes ratification of the Company's existing indemnification arrangements, even though such arrangements are commonplace at public companies, and few, if any, directors would agree to serve at a company that did not have these standard arrangements.
